 


109 HR 4115 IH: To designate the facility of the United States Postal Service located at 118 East Hancock Street in Milledgeville, Georgia, as the 
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4115 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Marshall introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 118 East Hancock Street in Milledgeville, Georgia, as the Boddie Davis Simmons Post Office Building. 
 
 
1.Congressional findingsCongress finds that— 
(1)Dr. J.F. Boddie, the first and, for many years, only African American physician in Baldwin County, Georgia, was revered for the medical care he provided even the neediest African American families; 
(2)Sallie Ellis Davis, a Georgia Woman of Achievement, taught and inspired African American children in Baldwin County during a celebrated career as an educator lasting more than 50 years; and 
(3)Oscar Davis, Sr. and Clarence Smokey Simmons made history in Baldwin County as the first African Americans elected to the Board of County Commissioners. 
2.Boddie Davis Simmons Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 118 East Hancock Street in Milledgeville, Georgia, shall be known and designated as the Boddie Davis Simmons Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Boddie Davis Simmons Post Office Building. 
 
